DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11, and 13-20, renumbered as claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a computer implemented method and device for providing dual chamber sensing with a single chamber leadless implantable device that uses electrode to sense far field atrial activity. A processor compares the far field atrial signal to a p-wave template to identify a p-wave as an event of interest associated with the atrium, wherein the p-wave template is defined from an ensemble of far field cardiac (atrial) signals within a p-wave search window for multiple beats.
The closest prior art Demmer (US 2016/0129263 A1) discloses a computer implemented method for providing dual chamber sensing with a single chamber leadless implantable medical device having electrodes on the housing of the device the device is implanted in a local chamber (ventricle). The electrodes sense far field signals in a remote chamber (atrium) and delivers pacing pulses based on the atrial activation events. However, the cited reference fail to individually disclose, or suggest when combined, a p-wave template that is defined from an ensemble of far field cardiac signals, within a p-wave search window, for multiple beats.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a p-wave template that is defined from an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thakur et al (US 2018/0078773 A1) relates to an implantable pacing system that uses a captured p-wave and compares it with a template based on waveform characteristics and uses this information to determine if atrial pacing is necessary in order to correct arrhythmia. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792